Per Curiam. [¶ 1] The father, T.R., appeals from a juvenile court order terminating his parental rights. The juvenile court found the children were deprived and in foster care for at least 450 out of the previous 660 nights. N.D.C.C. § 27-20-44(l)(c)(2); Interest of A.L., 2011 ND 189, ¶¶ 10-11, 803 N.W.2d 597 (concluding the district court did not clearly err in terminating parental rights when evidence supported the conclusion the child was deprived and in the custody of social services for 450 of the previous 660 nights). T.R. argues the juvenile court did not adequately explain its findings and did not have an evidentiary basis for finding the children deprived. We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7). [¶ 2] Gerald W. VandeWalle, C. J. Jon J. Jensen Jerod E. Tufte Daniel J. Crothers Lisa Fair McEvers